DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first optical filter configured to pass all wavelengths of the input optical signal through the first optical filter in a first propagation direction over the gain medium and to reflect first wavelengths above a first threshold wavelength received by the first optical filter over the gain medium in a direction opposite the first propagation direction;” and


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (US 2013/0121693).
With regard to claim 1, Tanaka discloses a Raman amplifier comprising (see Fig. 5 for reference numbers)
A gain medium (optical fiber 30-1, 30-2)
A first amplifier stage (13-1 and 14-1) configured to receive an input optical signal and to output a first combined optical signal, the first amplifier stage comprising
A first optical filter (32-1) configured to pass all wavelengths of the input optical signal through the first optical filter in a first propagation direction (left to right) over the gain medium (part of optical fiber 30-1) and to block first wavelengths above a first threshold wavelength received by the first optical filter over the gain medium in a direction opposite the first propagation direction  (para. [0081], filter functions as a band-pass filter which will block wavelengths above the higher edge of the pass band)
A first Raman pump (12-1) configured to inject a first pump light onto the gain medium, the first pump light being centered at a wavelength lower than the first threshold wavelength; and
A second amplifier stage (13-2 and 14-2) configured to receive an input optical signal and to output a second combined optical signal, the second amplifier stage comprising
A second optical filter (32-2) configured to pass all wavelengths of the input optical signal through the second optical filter in a first propagation direction (left to right) over the gain medium and to block second wavelengths above a second threshold wavelength received by the second optical filter over the gain medium in a direction opposite the first propagation direction  (para. [0082], filter functions as a band-pass filter which will block wavelengths above the higher edge of the pass band)
A second Raman pump (12-2) configured to inject a second pump light onto the gain medium (30-2), the second pump light being centered at a wavelength lower than the second threshold wavelength; 
Wherein the first combined optical signal includes all wavelength of the input optical signal and the first pump light, and the second combined optical signal includes all wavelengths of the first combined optical signal and the second pump light. 
Tanaka teaches in another embodiment (Fig. 18), that the first and second Raman pumps may be configured to inject pump light into the gain medium in the first (forward) direction [0162].  Tanaka is concerned with the problem of interaction between pump lights, especially in the case of forward pumping (para. [0026]) and the use of the filters would decrease this disadvantageous interaction.  A forward pumping configuration may also be used in the embodiment [0169], . Therefore, all the claim limitations are disclosed, or in the alternative, would have been obvious to one skilled in the art of optical engineering to decrease the interaction between pump lights.
With regard to claim 11, the method is merely the normal operation of the Raman amplifier of Fig.  5, with the modification disclosed or suggested in paras. [0169] and described in para. [0163-0164].
With regard to claim 17,  Tanaka discloses an optical system for low-noise amplification of optical signals, comprising 

- A low-noise Raman amplifier comprising
A gain medium (optical fiber 30-1, 30-2)
A first amplifier stage (13-1 and 14-1) configured to receive an input optical signal and to output a first combined optical signal, the first amplifier stage comprising
A first optical filter (32-1) configured to pass all wavelengths of the input optical signal through the first optical filter in a first propagation direction (left to right) over the gain medium (part of optical fiber 30-1) and to block first wavelengths above a first threshold wavelength received by the first optical filter over the gain medium in a direction opposite the first propagation direction  (para. [0081], filter functions as a band-pass filter which will block wavelengths above the higher edge of the pass band)
A first Raman pump (12-1) configured to inject a first pump light onto the gain medium, the first pump light being centered at a wavelength lower than the first threshold wavelength; and
One or more additional amplifier stages, each amplifier stage configured to receive a combined optical signal for a previous amplifier stage and to output a respective combined optical signal, and each additional amplifier stage comprising 
A respective optical filter (e. g.  (32-2) ) configured to pass all wavelengths of the received combined optical signal through signal through the respective optical filter in a first propagation direction (left to right) over the gain medium and to block second wavelengths above a respective threshold wavelength received by the second optical filter over the gain medium in a direction opposite the first propagation direction  (para. [0082], filter functions as a band-pass filter which 
A respective Raman pump (12-2) configured to inject a respective pump light onto the gain medium (30-2), the respective pump light being centered at a wavelength lower than the respective threshold wavelength; 
Wherein the first combined optical signal includes all wavelengths of the input optical signal and the first pump light, and for each of the additional amplifier stages the respective combined optical signal output by the additional amplifier stage includes all wavelengths of the received combined signal and respective pump light.
With regard to claims 2 and 12, the amplifier further comprises additional amplifier stages  (14-3), (13-4) being configured similarly to the first and second stages as claimed.
With regard to claim 8, the optical transmission line may be in an optical repeater (discrete Raman amplifier [00017].
With regard to claims 10, 16, and 20 the input signal is a WDM signal [0010].
With regard to claim 9, the system is a distributed Raman amplifier (amplification on transmission line) [0017].
Claims 4,  13, and  18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 1, 11, and 17  above, and further in view of Ackerman et al. (US 2001/0036004).
With regard to claims 4, 13, and 18, Tanaka does not specifically disclose  that the first and any additional Raman pumps comprise Fabry-Perot lasers to generate the pump light. However, Ackerman et al. in the same field of endeavor teach that a forward pumped Raman amplifier is configured with Fabry-Perot semiconductor lasers as Raman pump sources which may be locked to external fiber Bragg gratings (para. [0007]).  Such lasers can produce the desired different  frequencies by temperature-.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of Bartolini et al. (US 2002/0159131). Tanaka does not disclose that one or more optical elements are configured to isolate the amplifier from signals propagated toward the amplifier in a direction counter to the first propagation direction. However, Bartolini in the same field of endeavor teaches a two-stage Raman amplifier, (e. g. Fig. 4) with a first Raman pump (412) providing a first pumping light to a first gain medium (optical fiber (321)) and a second Raman pump (422) providing second pumping light to a second gain medium (optical fiber (421)). An optical isolator (430) is configured between the amplifiers to prevent light from propagating backwards, i. e. in a direction counter to the propagation direction of the signal light. In this way light output from second stage, including backward propagating amplified spontaneous emission is prevented from reaching the first stage, reducing noise and permitting the first stage to operate at a high gain (25dB) (para. [0049]). Since high gain with low noise is advantageous in multi-stage Raman amplifiers, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the optical isolator between the first and second Raman amplifier stages,  as taught by Bartolini et al. in the Raman amplifier, to obtain this advantage.

Allowable Subject Matter
Claims 3, 5-6, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Trutna et al., Vakhshoori et al., Tanaka et al. and Nicholson et al. disclose Raman amplifiers with copropagating pumps and filters.
ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645